DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Election/Restrictions
1.  Applicants’ election without traverse of Group I, claims 9-17, 20-29, and 32 in the reply filed on 4/19/2021 is acknowledged.

2.  Applicants’ election of the HCDR3 sequence encompassed by claim 1, wherein X99 is R, X101 is L, X103 is I, X106 is R, X99 is R, X107 is D, X108 is E, X109 is F, X110 is D, and X111 is I is acknowledged. This election corresponds to an HCDR3 having the sequence RRIGIPRRDEFDI, which is set forth in SEQ ID NO: 29.
A search and examination of the elected species did not uncover art which taught or suggested an anti-plasma kallikrein antibody which comprised this HCDR3 sequence.  Accordingly, the search and examination was extended to other species encompassed by claim 1, and this search also did not uncover art which taught or suggested the claimed HCDR3 sequence.

3.  Claims 9-17 and 20-32 are pending.  In view of the election of the subject matter of Group I, claims 30 and 31 are withdrawn as non-elected subject matter.  Claims 9-17, 20-29, and 32 are under examination.


Information Disclosure Statement
	The information disclosure statements filed on 3/20/2019 and 4/19/2021 have been fully considered.


Specification
Applicants are reminded that embedded hyperlinks and/or other forms of browser-executable code are not permitted (MPEP § 608.01).  In the instant case, an embedded hyperlink appears on p. 14, line 27.  Appropriate correction is required.


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim 9 is directed to an isolated antibody that binds human plasma kallikrein (PKal), wherein the antibody comprises a heavy chain variable region that comprises complementarity determining region 1 (HC CDR1), complementarity determining region 2 (HC CDR2), and complementarity determining region 3 (HC CDR3), and wherein the HC CDR3 comprises the motif X99R100X101G102X103P104R105X106X107X108X109X110X111, in which:
X99 is R,
X101 is T or I,
X103 is A, S, I, or L,
X106 is R,
X107 is D,
X108 is A or E,
X109 is F,
X110 is D, and
X111 is I;
wherein the HC CDR3 is not SEQ ID NO: 1.

Claim 10 is directed to the isolated antibody of claim 9, wherein the antibody inhibits the activity of PKal by at least 80%.

Claim 11 is directed to the isolated antibody of claim 9, wherein the antibody has a Ki,app lower than about 1 nM

Claim 12 is directed to the isolated antibody of claim 11, wherein the antibody has a Ki,app lower than about 0.1 nM.

Claim 13 is directed to the isolated antibody of claim 12, wherein the antibody has a Ki,app lower than about 0.05 nM.

Claim 14 is directed to the isolated antibody of claim 9, wherein the antibody has a binding affinity (Kd) for the PKal of less than 10-6 M.

Claim 15 is directed to the isolated antibody of claim 9, wherein the HC CDR3 comprises a motif selected from the group consisting of SEQ ID NO: 28, SEQ ID NO: 29, and SEQ ID NO: 33.

Claim 16 is directed to the isolated antibody of claim 9, wherein the HC CDR1 comprises residues 31-35 of SEQ ID NO: 46.

Claim 17 is directed to the isolated antibody of claim 9, wherein the HC CDR2 comprises residues 50-66 of SEQ ID NO: 46.

Claim 20 is directed to the isolated antibody of claim 9, wherein the heavy chain variable region includes H31 in the HC CDR1.

Claim 21 is directed to the isolated antibody of claim 9, wherein the heavy chain variable region includes F27, F29, or both in the framework region 1 (FR1).

Claim 22 is directed to the isolated antibody of claim 9, further comprising a light chain variable region that comprises complementarity determining region 1 (LC CDR1), complementarity determining region 2 (LC CDR2), and complementarity determining region 3 (LC CDR3).

Claim 23 is directed to the isolated antibody of claim 22, wherein the LC CDR2 includes K50, L54, E55, S56, or a combination thereof.

Claim 24 is directed to the isolated antibody of claim 23, wherein the light chain variable region further includes G57 in the framework region 3 (FR3).

Claim 25 is directed to the isolated antibody of claim 22, wherein the light chain variable includes N45 in the framework region 2 (FR2).

Claim 26 is directed to the isolated antibody of claim 9, wherein the antibody is a full-length antibody or an antigen-binding fragment thereof.

Claim 27 is directed to the isolated antibody of claim 9, wherein the antibody is a human antibody or a humanized antibody.

Claim 28 is directed to the isolated antibody of claim 9, wherein the antibody preferentially binds an active PKal.

Claim 29 is directed to a pharmaceutical composition comprising an antibody of claim 9 and a pharmaceutically acceptable carrier.

Claim 32 is directed to the isolated antibody of claim 22, wherein the LC CDR1 comprises residues 24-34 of SEQ ID NO: 47, and/or the LC CDR2 comprises residues 50-56 of SEQ ID NO: 47.

	Independent claim 9 is directed to an anti-plasma kallikrein (PKal) antibody that is defined only by the structure of the HCDR3.  Although the claim recites that the antibody also comprises a HCDR1 and HCDR2, the claim does not require any particular structure.  No other structure, such as a corresponding light chain variable region, is required by independent claim 9.  Therefore, claim 9 is drawn to a genus of anti-PKal antibodies which is defined only by an HCDR3 sequence, wherein the specification has not adequately described this genus for the reasons set forth below.

	The specification describes antibodies which bind PKal, wherein said antibodies were derived via affinity maturation from parent antibody M0162-A04.  One such antibody, the DX-2930 antibody, differs from the M0162-A04 parent antibody at 3 amino acid residues in the HDCR3 (Table 1), and the DX-2930 antibody comprises the heavy and light chain variable regions of SEQ ID NOs 46 and 47, respectively (p. th amino acid (i.e. the X103 position is a valine, and therefore does not fall within the scope of the antibodies encompassed by claim 9.  The specification does describe the X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03 antibodies which do comprise HDCR3 sequences which are encompassed by the motif recited in claim 9 (see Table 2).
	The relevant art also discloses the DX-2930 antibody, as well as other antibodies derived from the M0162-A04 parent antibody, as evidenced by Sexton et al (US 20110200611, cited in the IDS filed on 3/20/2019), and Sexton et al (20120201756, cited in the IDS filed on 3/20/2019).  However, the anti-PKal antibodies disclosed in the Sexton references do not appear to comprise a HCDR3 sequence encompassed by claim 9, as antibodies described in both publications comprise the “RRIGV” motif for the positions corresponding to X99-X103.

To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
	In the instant case, the specification and relevant art describes antibodies derived from parent antibody M0162-A04, and the specification describes 6 particular antibodies, X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03, which comprise a HCDR3 sequence encompassed by the motif recited in claim 9.  The specification and relevant art, by virtue of describing the M0162-A04 and DX-2930 antibodies, also describes the HCDR1 and HCDR2 sequences contained in the heavy chain variable region of DX-2930 (represented by SEQ ID NO: 46 of the instant invention), and the LCDR1, LCDR2, and LCDR3 sequences contained in the light chain variable region of DX-2930 (represented by SEQ ID NO: 47 of the instant invention).  However, the specification does not describe any additional species of anti-PKal antibodies that comprise any HCDR3 other than those of the X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03 antibodies, or any HCDR1 and HCDR2 sequence other than those of the DX-2930 antibody.
	In particular, the specification has not described what other HCDR1 and HCDR2 sequences could be paired with the HCDR3 sequence motif recited in claim 9, and still produce an antibody which is capable of binding PKal.  Independent claim 9 recites that the claimed antibody must comprise a HCDR1 and HCDR2 sequence, but does not require any specific sequence or structure for said HCDR1 and HCDR2 regions, and the specification and relevant art has only described the HCDR1 and HCDR2 sequences of the DX-2930 antibody.
et al, Nature Biotechnology, 2005, 23(9):1126-1136, see Fig. 1), neither the specification nor relevant art describes the heavy chain variable domains, such as only the HCDR3 domains, of the X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03 antibodies as being capable of binding PKal without the presence of the corresponding light chain variable region of SEQ ID NO: 47.  There is no description of any such antibody which comprises only a heavy chain variable domain that comprises the HCDR3 motif recited in claim 9 that is capable of binding PKal.
	Therefore, given the large number of possible members of the genus encompassed by claim 9, wherein the only structural requirement recited in independent claim 9 is the presence of the HCDR3 motif, the description of the 6 closely related X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03 antibodies (which all appear to share the same HCDR1, HCDR2, and LCDR1-3 sequences) is not sufficient to adequately describe the entire genus.

With regard to identifying characteristics of the claimed genus, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading "Fv Structure and Diversity in Three Dimensions", cited in the IDS filed on 3/20/2019).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of a given antibody.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences, which maintain the required conformation of the CDRs are required in order to produce a protein having antigen-binding function; and further, that proper association of heavy and light chain variable regions is required in order to form functional binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).
Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, cited in the IDS filed on 3/20/2019) reviews that the general strategy for "humanizing" antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  Similarly, the skilled artisan recognized a "chimeric" antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light 
MacCallum et al. (J. Mol. Biol. (1996) 262:732-745, cited in the IDS filed on 3/20/2019), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003) BBRC 307, 198-205, cited in the IDS filed on 3/20/2019, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.).  Thus, while one can make the statement that CDRs from a single antibody chain make a significant contribution in the antigen binding, the CDR domains from a single chain are not the only residues that influence binding, and in fact the prior art does not support that CDR domains from a single chain alone are sufficient to define the binding specificity of an antibody.
	Sela-Culang et al (Frontiers in Immunology, 2013, 4:Article 302, p. 1-13, cited in the IDS filed on 4/19/2021) also teaches the critical role of both CDR and non-CDR (i.e. framework) residues for determining antibody specificity, and the role of these sequences in forming an antigen-binding region and maintaining the secondary/tertiary structure of the antigen-binding region (see abstract; p. 3, 1st column – p. 8, 1st column).
	
	Therefore, it is clear from well-known and accepted teachings of the relevant art that antigen binding and specificity of a given antibody depends on the presence of defined CDR residues present in the variable domains of said antibody.  As discussed above, the specification does not describe or otherwise teach that the presence of a single described HCDR3 motif is sufficient to provide the ability to bind PKal.  The specification and relevant art have only described intact antibodies with 3 heavy chain CDRs and 3 light chain CDRs that are capable of binding PKal, wherein the HDCRs 1 and 2 are those from the DX-2930 heavy chain variable region, and the LCDR 1-3 sequences are those from the DX-2930 light chain variable region.  There are no other described HCDR1, HCDR1, LCDR1, LCDR2, and/or LCDR3 sequences which, when paired with an HCDR3 encompassed by instant claim 9, are capable of forming an antibody with the required function of binding PKal.  In the instant case, one skilled in the relevant art would have viewed the Applicants as being in possession of the X133-B02, X133-D06, X135-A01, X133-

	With respect to the limitations of claim 10, the antibodies of X133-B02, X133-D06, X133-F10, and X135-A03 were shown to bind PKal with a Ki,app similar to that of parent antibody M0162-A04 (see Table 2).  The specification does not explicitly state that these antibodies inhibit PKal activity by at least 80%, but given that they appear to strongly bind PKal, one skilled in the relevant art could envision that these antibodies would inhibit PKal activity.  However, it is noted that the X135-A01 and X133-G05 antibodies bind PKal with a Ki,app much higher than the parent M01620A04 antibody, and it is therefore not clear that these antibodies would inhibit PKal activity by at least 80%.  Furthermore, even assuming that the X133-B02, X133-D06, X133-F10, and X135-A03 antibodies inhibit PKal activity by at least 80%, as discussed above there is no description of any other antibody which is encompassed by independent claim 9 which would be expected to bind PKal, and therefore these 4 antibodies by themselves are not sufficient to described the genus encompassed by claim 10.
	With respect to the limitations of claims 11-13, Table 2 shows that the X133-B02 antibody binds PKal with a Ki,app of 2.2 nM, X133-D06 binds PKal with a Ki,app of 0.33 nM, X135-A01 binds PKal with a Ki,app of 247.7, X133-G05 binds PKal with a Ki,app of 1405.6, X133-F10 binds PKal with a Ki,app of 14.7, and X135-A03 binds PKal with a Ki,app of 1.1 nM.  Therefore, although each of these antibodies comprise a HCDR3 sequence encompassed by independent claim 9, only one of these antibodies, the X133-D06 antibody, binds PKal with a Ki,app of less than 1 nM, as required by claim 11.  None of these antibodies are described as binding PKal with a Ki,app of less than 0.1 nM, or less than 0.05 nM, as required by claims 12 and 13.  Therefore, the specification has described 1 species, the X133-D06 antibody, which meets the limitations of claim 11, and no species that meet the limitations of claims 12 and 13.  Furthermore, the HCDR3 motif of independent claim 9 is the only required structure of the antibodies of claims 11-13, and the specification has only described the X133-D06 antibody has having a Ki,app within the range recited in claim 11.  There is no other described structure that meets the limitations of these claims, nor any description of how the sequence of the X133-D06 or any other antibody could be modified to produce antibodies which meet the limitations of claims 11-13.
	Furthermore, even if the specification had described additional antibodies that meet the limitations of these claims, it is noted that the language of claims 11-13 is open-ended in that they recite binding to PKal with a Ki,app that is lower than 1 nM, 0.1 nM, or 0.05 nM.  There is no lower limit placed on the Ki,app value, and the claims therefore encompass antibodies which bind PKal with a Ki,app in the picomolar range, or even less.  There is no description of such antibodies, nor any description of how to modify the antibodies i,app less than 0.33 nM (the Ki,app of the X133-D06 antibody).
	With respect to the limitations of claim 15, the claim recites specific HCR3 sequences of SEQ ID NOs 28, 29, and 33, which are the HCDRs of the X133-B02, X133-D06, and X135-A03 antibodies, respectively (see Table 2).  While these antibodies are described by the instant specification, they comprise the light chain variable domain of SEQ ID NO: 47.  As discussed above, the specification does not describe any other light chain variable sequences that can be paired with the HCDR3 sequences of SEQ ID NOs 28, 29, and 33, nor any other HCDR1 and HCDR2 sequences of the DX-2930 heavy chain variable region of SEQ ID NO: 46.  Further, there is no description of any antibody comprising only the HCDR3 sequences of SEQ ID NOs 28, 29, or 33, and no description of how the X133-B02, X133-D06, and X135-A03 antibodies could be modified such that the LCDR1-3, HCDR1, and/or HDCR2 sequences of these antibodies are modified and still retain the ability to bind PKal.
	Similarly, claims 16 and 17 defines the HCDR1 and HCDR2 sequences of the antibody of claim 9 as the HCDR1 and HCDR2 sequences found in SEQ ID NO: 46 (the heavy chain variable region of DX-2930).  While these claims limit the antibodies of claim 9 to heavy chain variable region sequences described in DX-2930, the claims do not require or recite any light chain variable region sequences that must be paired with these heavy chain sequences.  As discussed above, the specification does not describe the heavy chain variable regions of the X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03 antibodies as being capable of binding PKal by themselves, but only describe antibodies which bind PKal and having the light chain variable region of the DX-2930 antibody (SEQ ID NO: 47).
	With respect to the limitations of claims 22 and 32, which recite that the antibody of claim 9 comprises an LCDR1, an LCDR2, and an LCDR3, and specifically the LCDR 1 and 2 sequences found in SEQ ID NO: 47, although these claims further limit the antibody of claim 9 to include a light chain variable region, claim 22 does not require any particular LCDR sequences, and claim 32 only require the antibody to have an LCDR1 or an LCDR2 sequence of SEQ ID NO: 47.  As discussed above, the specification has described antibodies which comprise HDCR3 sequences which are encompassed by claim 9 in the context of the light chain variable region of SEQ ID NO:D 47 (the DX-2930 light chain variable region).  There is no description of any antibody which meets the limitations of claim 9 and which comprises any light chain variable region sequences other than that of SEQ ID NO: 47, wherein said antibody retains the ability to bind PKal.  Furthermore, there is no description of how the described X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03 antibodies could be modified such that they comprised light chain variable region sequences other than that of SEQ ID NO: 47, or comprised only the LCDR1 or the LCDR2 of SEQ ID NO: 47, wherein the resulting antibody still is capable of binding PKal.

	With respect to the limitations of claim 28, although the X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03 antibodies are described as binding PKal (see Table 2), the specification does not appear to describe or otherwise disclose that these antibodies preferentially  bind active PKal.  Therefore, it is not clear if the specification has described any species which meets the limitations of this claim.

	Therefore, one skilled in the relative art would have considered Applicants to be in actual possession of 6 species, specifically the X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03 antibodies, which meet the limitations of claim 9 and its dependent claims, wherein said antibodies comprise the full complement of heavy and light chain CDR sequences found in these antibodies.  There is no description of any other antibody that meets the limitations of claim 9, and no description of any particular structure, other than the CDR sequences of these 6 antibodies, that provides an antibody capable of binding PKal.  Further, with respect to the limitations of claims 11-13, the specification has only described a single species, the X133-D06 antibody, which meets the limitations of claim 11, and no species which meet the limitations of claims 11 and 12.  There is no description of any structure required to impart the limitations of these claims, nor any description of how to modify the described antibodies such that they exhibit Ki,app values encompassed by the claims.  In view of the description in the specification and the knowledge available in the relevant art, a skilled artisan would not have viewed the Applicants as being in possession of the entire genus encompassed by the claims, or be able to conceive of the required structural/sequence features of any antibodies other than the X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03 antibodies, that fall within this genus.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the X133-B02, X133-D06, X135-A01, X133-G05, X133-F10, and X135-A03 antibodies, but not the full breath of the claims, meet the written description provision of 35 U.S.C. §112, first paragraph.  Further, only the X133-D06 antibody meets the written description requirement for dependent claim 11, while there is no description for dependent claims 12 and 13. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 112, second paragrah
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite specific residues at specific positions in various recited HCDR, LCDR, or framework sequences (e.g. a heavy chain variable region that includes “H31” in HCDR1 – claim 20).  However, the claims do not recite base/reference sequences, and thus it is not clear with respect to which sequence(s) these positions refer to.  Therefore, the metes and bounds of the claims are not clear.


Art of Record
	The closest prior art appears to be Sexton et al (US 20110200611) and Sexton et al (20120201756), both of which were cited in the IDS filed on 3/20/2019.
	The ‘611 and ‘756 publications disclose numerous antibodies which bind PKal, including the DX-2930 antibody.  However, the HCDR3 of the DX-2930 antibody comprises an HCDR3 sequence of RRIGVPRRDEFDI.  This sequence has a valine at the position corresponding to X103 of instant claim 9, which specifies that the amino acid at this position is either alanine, serine, isoleucine, or leucine.  Therefore, the DX-2930 antibodies does not meet the limitations of the instant claims.
	The ‘611 and ‘756 publications also disclose other anti-PKal antibodies, but as best as the Examiner can determine, none comprise an HCDR3 with an alanine, serine, isoleucine, or leucine at the position corresponding to position X103 of claim 9.  Therefore, the prior art does not appear to teach or suggest antibodies which comprise an HCDR3 encompassed by instant claim 9 of the instant invention.


Conclusion
	No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Bruce D. Hissong
Art Unit 1646


/Vanessa L. Ford/
Supervisory Patent Examiner,
Art Unit 1646